Name: 83/495/EEC: Council Decision of 26 September 1983 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-10-08

 Avis juridique important|31983D049583/495/EEC: Council Decision of 26 September 1983 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in non-member countries Official Journal L 275 , 08/10/1983 P. 0018 - 0019 Spanish special edition: Chapter 03 Volume 29 P. 0068 Portuguese special edition Chapter 03 Volume 29 P. 0068 *****COUNCIL DECISION of 26 September 1983 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in non-member countries (83/495/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Directive 80/1141/EEC (2), and in particular of Article 32 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas, by Decision 78/476/EEC (3), as amended by Decision 79/508/EEC (4), the Council noted that the official checks on practices for the maintenance of varieties carried out in certain non-member countries afford the same guarantees as those carried out by the Member States; Whereas, in the meantime, it has been established that such practices can be officially checked also in Japan in connection with a certain species; Whereas an examination of the conditions under which official checks on practices for the maintenance of varieties are carried out in Japan has shown that these checks afford the same guarantees as those carried out by the Member States; Whereas Japan should be granted equivalence, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 July 1982, the following new item shall be inserted in the Annex to Decision 78/476/EEC: 1.2.3.4 // // // // // '1 // 2 // 3 // 4 // // // // // Reference number // Country // Authority responsible for carrying out checks // Species // // // // // 4a // Japan (J) // Ministry of Agriculture, Forestry and Fisheries - Japan // Vegetable species covered by 133, 31. 5. 1979, p. 25. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 September 1983. For the Council The President C. SIMITIS Directive 70/458/EEC' // // // // (1) OJ No L 225, 12. 10. 1970, p. 7. (2) OJ No L 341, 16. 12. 1980, p. 27. (3) OJ No L 152, 8. 6. 1978, p. 17. (4) OJ No L